Citation Nr: 1721873	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-08 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  His awards and decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this appeal has since been transferred to the RO in Columbia, South Carolina.  

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing is of record.

In May 2016, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service or within one year of active service and is not otherwise attributable to service.

2.  Tinnitus did not manifest during service or within one year of active service and is not otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred in or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a September 2008 letter which was sent prior to the initial unfavorable decision in May 2009.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159  (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim for service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, VA examination reports, private treatment records and statements of the Veteran.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations regarding his hearing loss in January 2009 and October 2016.  The Board finds these examination reports to be adequate.  The examiners reviewed the Veteran's claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted physical examinations.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  The Board finds that the VA examination reports describe the current severity of the Veteran's hearing loss and tinnitus in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in March 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), or identified any prejudice in the conduct of the Board hearing with respect to the Veteran's claim for hearing loss and tinnitus.  The Veteran testified to the onset and severity of his disorders.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As noted in the Introduction, this case was previously remanded in May 2016 in order to help the Veteran obtain relevant private treatment records from the Veteran's workplace that the Veteran referenced during his August 2008 audiological examination.  A letter requesting authorization to obtain these records was sent to the Veteran in July 2016 but in subsequent correspondence received later that month, the Veteran reported that the records addressed in the remand were unavailable, as the facility that treated him was no longer in business.  In light of the foregoing, the Board finds that there has been substantial compliance with its May 2016 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  The Veteran submitted additional evidence in the form of a private opinion from February 2017.  The Veteran's representative, however, waived initial RO consideration of any evidence submitted at a later time in an October 2016 Due Process Waiver.  Thus, a remand to have the RO issue a supplemental statement of the case (SSOC) that addresses this evidence is not necessary.  38 C.F.R. § 20.1304 (2016).

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. LEGAL CRITERIA

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R.§ 3.303.

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Organic diseases of the nervous system such as tinnitus and sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases show as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With regard to audiometric data between January 1, 1967 and December 31, 1970, the Veteran had an audiogram in February 1965 and another in June 1967.  Because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  Thus, after December 31, 1970, the Board assumes the ISO-ANSI standard was used and no conversion is needed.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

III. FACTS AND ANALYSIS

On the Veteran's February 1965 entrance examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows (conversion added):




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
-
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
-
10 (15)

On the Veteran's June 1967 separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows (conversion added):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

On the Veteran's October 1976 reservist examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
-
0
LEFT
10
0
10
-
0

On the post-service February 2008 VA hearing assessment for a hearing aid, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
35
25
LEFT
30
45
50
35
25

On the Veteran's August 2008 private audiological examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
-
35
LEFT
40
50
45
-
40

On the Veteran's January 2009 VA Compensation and Pension examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
40
40
35
LEFT
30
45
45
35
30

On the Veteran's October  2016 VA Compensation and Pension examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
55
50
LEFT
40
55
55
60
55

On the Veteran's February 2017 private examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
-
50
LEFT
40
50
55
-
55

The Veteran served in the Army on active duty as an infantryman during the Vietnam War from July 1965 to July 1967.  He earned the Combat Infantryman Badge.  Thus, in-service combat noise exposure is substantiated.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Therefore, the first requirement for service connection, an in-service event, has been met.  For reasons detailed below, however, there is clear and convincing evidence of record that there is no credible evidence of the onset of chronic hearing difficulties and ringing in the ears in service.  Thus, this case is distinguishable from Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

In addition to in-service combat noise exposure, the Veteran has also stated in his March 2016 hearing testimony and his September 2008 Statement in Support of Claim that his hearing loss originated from acoustic trauma during his 20 to 25 years of reserve service in a chemical unit from a smoke generator during training.  However, the Veteran has not pinpointed a specific period of ACDUTRA where he contends that he lost his hearing.  When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  Therefore, the Board will only consider the Veteran's active duty service for purposes of service connection for this claim. 

The Veteran also meets the second prong of service connection, as he has current diagnoses of both tinnitus and bilateral hearing loss.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater.  38 C.F.R. §3.385 (2016).  As shown in the puretone diagrams above, the Veteran has shown thresholds exceeding 40 decibels in both ears from 2008 to 2017.  Therefore, the Veteran currently meets the VA disability standard for bilateral hearing loss.  The Veteran's most recent VA examination from October 2016 shows that the Veteran has bilateral hearing loss and tinnitus.  Therefore, the Veteran has current disabilities of both tinnitus and bilateral hearing loss.  

As the first and second prongs for service connection have been satisfied, the Board will now address whether the Veteran has shown a nexus through manifestations of hearing loss and tinnitus within one year of the Veteran's active service.  Organic diseases of the nervous system such as sensorineural hearing loss and tinnitus will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
  
The Veteran provided lay testimony during his March 2016 Board hearing that he noticed that he had periods of difficulty hearing followed by ringing in the ears since his active service.  The Veteran is competent to report symptoms that are capable of lay observation, such as ringing in the ears.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

In the present case, the Board finds that the Veteran's statements regarding his difficulty hearing and the ringing in his ears within a year of departure from service are inconsistent with other evidence of record.  As noted above, the first medical evidence of any hearing loss or tinnitus since service is dated in February 2008, approximately 40 years after his active service.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of a continuous tinnitus and hearing loss after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).   

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not complain of symptoms of tinnitus and hearing loss until approximately forty years after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Veteran provided evidence contradicting his hearing testimony in the form of service treatment records in which he specifically denied having any history of or current "ear, nose, or throat trouble."  See October 1976 Report of Medical History.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports (as opposed to his current statements of memory or belief to prove the fact remembered or believed), is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the medical history report is accepted as the credible and accurate account of the condition of his ears during service, upon discharge, and in the years following his separation from active service.  The Board also notes that the Veteran underwent an audiogram upon his separation from service in his June 1967 separation examination and another audiogram nine years later for his reserve service in October 1976.  Both audiograms show no hearing loss.  Therefore, the Board finds that there is affirmative evidence in the form of two audiograms and a Report of Medical History filled out by the Veteran that rebut the presumption that hearing loss and tinnitus were incurred or aggravated in service, as they provide conclusive medical evidence that the Veteran did not have hearing loss and tinnitus within a year of active service.  Also, for the same reasons, service connection based on a theory of continuity of symptomatology cannot be established. 

However, the Veteran is not precluded from service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley, 5 Vet. App. 155 (1993).  The Board must weigh the medical opinions presented to determine whether or not there exists a medical nexus between the currently diagnosed hearing disorders and service. 

There are several audiological evaluations of record that show the Veteran's current hearing loss and tinnitus, including a private examination in August 2008, a VA hearing aid fitting test in October 2008, a VA Compensation and Pension Examination in January 2009, a VA Compensation and Pension examination in 2016, and a private examination from February 2017.  The VA hearing aid fitting test in October 2008 and the August 2008 private opinion show a hearing disability, but they do not provide opinions as to the origins of the Veteran's hearing loss and tinnitus; therefore, the Board will only consider the two VA Compensation and Pension examinations and the February 2017 private opinion in order to determine whether or not a medical nexus exists between the Veteran's current hearing disabilities and the Veteran's active service. 

In the January 2009 VA Compensation and Pension Examination, the examiner conducted a physical examination, which included an audiogram and speech discrimination test, and noted that the Veteran reported hearing difficulty and noted the Veteran's history of military infantry noise exposure and the Veteran's post service occupational noise exposure in the textile industry for over 25 years.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus are not due to military noise exposure.  The examiner's rationale was that the Veteran had a normal audiogram at separation, and that noise does not cause delayed onset hearing loss and that the Veteran had significant civilian noise exposure.  The examiner noted that she reviewed service medical records, but not private treatment records.  

In the October 2016 VA Compensation and Pension Examination, the VA examiner conducted an in-person physical examination, which included an audiogram and speech discrimination test as well as a review of all medical evidence contained in the Veteran's claims file.  The examiner noted the diagnosis of hearing loss and tinnitus and opined that they are less likely than not due to or incurred in military service.  The rationale provided by the examiner was that there was no evidence of a significant threshold shift during active duty, and that there is an audiogram from reserve duty in 1976 which also indicates normal hearing and no significant threshold shift.  The examiner further explained that there is no evidence to indicate auditory trauma resulting in hearing loss during active service, and that there were no complaints of tinnitus present in the Veteran's record during or directly after active duty service.

The Veteran submitted a private audiological evaluation and speech discrimination test conducted in February 2017 by the physician assistant, Dr. C.S.D., P.A., PHD.  This private examiner conducted an audiogram and provided an opinion stating that the Veteran had current moderate hearing loss and ringing in the ears.  The examiner opined, "We feel more likely than not these conditions were caused and aggravated during his military service time."  No rationale was provided, and the examiner did not mention any of the Veteran's previous records. 

Both of the negative nexus opinions provided by VA examiners provided factually accurate, fully articulated, sound reasoning for their conclusions.  Both VA opinions provided negative nexus opinions after consideration of the multiple audiograms of record and the significant variances among them.  The VA examiners also considered the Veteran's testimony regarding his occupation as a textile worker around loud noises for the past 25 years.  

The February 2017 private opinion provided a positive nexus but it lacked any rationale and the examiner did not review the multiple audiograms of record indicating no hearing loss in service and nine years after active service.  The private examiner also did not take the Veteran's hearing testimony into account, in which the Veteran mentioned that he worked with loud noises in the textile industry for the past 25 years.  The examiner also did not notate whether or not the Veteran's textile work could be an intervening cause of the Veteran's hearing loss. 

Therefore, the Board affords the VA's negative nexus opinions great probative weight when compared to the private examiner's February 2017 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04   (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board has considered the Veteran's own opinion that his hearing loss and tinnitus resulted from in-service acoustic trauma.  However, as a lay person in the field of medicine, his opinion is outweighed by the VA medical opinions of record, particularly the most recent VA examination which considered all prior evidence of record.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).

The VA examiners' opinions, rendered by medical professionals, are afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)  

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding that the Veteran's current hearing loss and tinnitus are of service origin.  Accordingly, the Board determines that the claim of entitlement to service connection for hearing loss and tinnitus must be denied.  In reaching this determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      (CONTINUED ON NEXT PAGE)









ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


